Smith, J.
Turning to the left is not an offence at common law. It is not criminal or illegal, except so far as it is made so by legislative enactment. The statute on this subject is as follows:
“ Sec. 8. Whoever, travelling with any vehicle, meets any other person so travelling on a highway or bridge, shall seasonably turn to the right of the centre of the- travelled part of the road, so as to enable such person to pass with his vehicle without interference.
“ Sec. 9. Every person violating the provisions of the preceding section shall be fined not less than one nor more than ten dollars, and shall be liable for the damages occasioned thereby.
“ Sec. 10. No complaint for such violation shall be sustained unless made by the person injured, or some other by his authority, within ninety days after the offence; and no action shall be sustained for the damages occasioned thereby, unless brought within one year.” Gen. Stats., ch. 69, secs. 8-10.
Under this statute no punishment can be inflicted on the traveller turning to the left, unless he thereby occasioned damage to some one else; for the statute expressly prohibits complaints, unless made by the authority of “the person injured.” It would be extraordinary to hold an act criminal which confessedly is not punishable. Whether wisely or unwisely, the legislature have seen fit to make the criminality or legality of the act dependent on its results. We think that the three sections, taken together, amount to this: If a traveller, in meeting another, turns to the left, he does so at the peril of being treated as a criminal in case injury is thereby occasioned to another person; but, if he is fortunate enough not to harm any one, he is not regarded as the doer of an illegal act. The legal quality of his act depends on its results.
The present plaintiff did not, by turning to the left, occasion damage *181to any one else. It follows that his act was not illegal, and that he was not a wrong-doer.
Under this view, it becomes unnecessary to consider the soundness of that portion of the' defendants’ very able argument, which is based upon the proposition that the plaintiff was a violator of law.

Judgment on the verdict.